AFFIRMED; Opinion Filed June 12, 2013.




                                                       S
                                                      In The
                                                Court of Appeals
                                         Fifth District of Texas at Dallas

                                                   No. 05-12-00086-CV

                           JAMIE STOKER, Appellant
                                     V.
             TWC COMMISSIONERS, HOPE ANDRADE 1, ANDRES ALCANTAR,
                      AND RONALD CONGLETON, Appellees

                              On Appeal from the 296th Judicial District Court
                                           Collin County, Texas
                                  Trial Court Cause No. 296-04121-2011

                                                    OPINION
                                      Before Justices Francis, Lang, and Evans
                                             Opinion by Justice Evans
          Jamie Stoker appeals the trial court’s order granting a plea to the jurisdiction filed by the

Texas Workforce Commission.                    In a single issue, Stoker contends the trial court erred in

dismissing her case because the provision relied upon by the TWC in its plea is not a

jurisdictional prerequisite. We conclude Stoker’s argument is without merit, and we affirm the

trial court’s order.

                                                     BACKGROUND

          This case arises out of the Texas Workforce Commission’s denial of unemployment

benefits to Jamie Stoker. Stoker applied for benefits in April 2010, asserting that she was fired



     1
      In March 2013, the Governor of Texas appointed Hope Andrade as a commissioner on the Texas Workforce Commission to replace Tom
Pauken who resigned shortly before that date. We substitute Andrade for Pauken pursuant to Texas Rule of Appellate Procedure 7.2(a).
without cause by her employer, At Auction Ltd. The TWC hearing officer found that Stoker

voluntarily left her employment with At Auction and denied her request for benefits. This

finding was upheld by both the TWC Appeal Tribunal and the TWC Commission.

       Stoker filed a motion for rehearing with the TWC Commission, which was denied on

August 31, 2011.     The written decision denying the motion included a notice of Stoker’s

statutory right to appeal and informed her that she could seek judicial review of the decision.

The notice further informed Stoker that any action for judicial review had to be brought within

fourteen days of the Commission’s decision becoming final, and “each other party to the

proceeding before the Commission must be made a defendant in such action.”                      The

Commission’s decision became final on September 14, 2011.

       On September 28, Stoker filed this action in district court requesting a de novo review of

the Commission’s decision. In her petition, Stoker named the TWC as a defendant, but did not

name At Auction, the other party to the proceeding before the Commission. The TWC answered

and filed a plea to the jurisdiction contending that Stoker’s failure to name her former employer

as a party within the prescribed time period deprived the trial court of subject matter jurisdiction.

Stoker then filed an amended petition adding At Auction as a party. The TWC filed an amended

plea to the jurisdiction arguing that the requirement of filing suit against all parties to the

proceeding before the Commission within the statutory time period was a jurisdictional

prerequisite, and the failure to name all the parties was a defect that could not be cured by an

amendment after the statutory period had passed. The trial court granted TWC’s plea to the

jurisdiction on January 5, 2012. This appeal followed.




                                                –2–
                                                ANALYSIS

I. Whether the Filing Deadline in Section 212.201 is a Jurisdictional Prerequisite

       Stoker brought this action under section 212.201 of the Texas Labor Code. See TEX.

LAB. CODE ANN. § 212.201 (West 2006). Subsection (a) of section 212.201 states that a party

aggrieved by a final decision of the TWC may obtain judicial review of the decision by bringing

a suit for review against the TWC not later than the fourteenth day after the decision becomes

final. Id. Subsection (b) states that “[e]ach other party to the proceeding before the commission

must be made a defendant in an action under this subchapter.” Id. The TWC does not dispute

that this section constitutes a waiver of governmental immunity allowing suit against it despite

its status as a governmental entity. Instead, the TWC contends, and the trial court concluded,

that Stoker’s failure to name all the necessary parties as defendants in the suit within the

statutory time period constituted a failure to meet the statutory requirements for invoking the trial

court’s jurisdiction. Stoker argues that the trial court erred in granting the TWC’s plea because

adding all necessary parties within the fourteen-day limitations period is not a jurisdictional

prerequisite to suit. We conclude, based on the Texas Supreme Court’s recent opinion in Prairie

View A & M University v. Chatha, 381 S.W.3d 500 (Tex. 2012), that Stoker’s argument is not

well taken.

       The specific question at issue here has been addressed directly by several Texas appellate

courts and resolved in the TWC’s favor. See, e.g., Wren v. Tex. Emp’t Comm’n, 915 S.W.2d
506, 509 (Tex. App.—Houston [14th Dist.] 1995, no writ); Lambeth v. Tex. Unemployment

Comp. Comm’n, 362 S.W.2d 205, 207 (Tex. Civ. App.—Waco 1962, writ ref’d). In construing

the substantively identical predecessor statute to section 212.201, those and other courts held that

the plaintiff was required to join all necessary parties within the statutory time period for the trial

court to have subject matter jurisdiction. See Wren, 915 S.W.2d at 509. When those opinions

                                                 –3–
were rendered, however, the courts were applying the rule announced by the Texas Supreme

Court in Mingus v. Wadley that a plaintiff must strictly comply with all statutory requirements to

vest a trial court with jurisdiction over a cause of action created by statute. See Mingus v.

Wadley, 285 S.W. 1084, 1087 (Tex. 1926). Since that time, the supreme court has abrogated

Mingus and, with respect to suits against the government, the current law is that only statutory

prerequisites to suit are jurisdictional requirements. See TEX. GOV’T CODE ANN. § 311.034

(West 2013); see also, Chatha, 381 S.W.3d at 510–11.

           In Dallas County v. Hughes, this Court held that filing an action against a governmental

entity within the statutory time period was not a jurisdictional prerequisite to suit because a

prerequisite is “something required beforehand.” See Dallas Cnty. v. Hughes, 189 S.W.3d 886,

888 (Tex. App.—Dallas 2006, pet. denied).                                  Furthermore, we reasoned that “presenting a

position that an action is barred by the statute of limitations requires an affirmative pleading by

the defendant, not the plaintiff, and therefore cannot be considered a prerequisite to filing suit.”

Id. at 889. Recently, the Texas Supreme Court agreed with our reasoning that a jurisdictional

prerequisite included only those statutory requirements which must be complied with prior to

filing suit. See Chatha, 381 S.W.3d at 514–15. Despite this reasoning, the court responded to

the dissent by concluding that the timely filing of the lawsuit is a prerequisite to suit when the

defendant is a governmental entity. Id. at 515; contra id. at 523 n.14 (Jefferson, C.J., dissenting)

(favorably citing Hughes). Based on this holding, we must conclude that the fourteen-day filing

eadline for a plaintiff to file suit under section 212.201 of the labor code is a jurisdictional

prerequisite. 2



     2
         We note that, unlike Hughes, the result in Texas Underground, Inc. v. Texas Workforce Comm’n, 335 S.W.3d 670 (Tex. App.–Dallas
2011, no pet.) is not affected by the supreme court’s subsequent opinion in Chatha. In Texas Underground, we held that the failure to achieve
timely service of process of a lawsuit was not jurisdictional. Id. at 675. Chatha addressed jurisdictional prerequisites to suit up to and including
the filing of the suit, and not service of process which necessarily occurs after suit is filed.



                                                                       –4–
II. Whether the Requirements of Section 212.201 Were Satisfied

       Having concluded that the filing deadline of section 212.201 is jurisdictional, we must

now determine whether Stoker met the requirements of the statute sufficiently to invoke the trial

court’s jurisdiction. As stated above, Stoker filed suit against the TWC within the fourteen-day

limitations period. Stoker did not, however, name her employer as a defendant in the suit as

required by subsection (b) of the statute until after the limitations period expired. The issue,

then, is whether naming all the necessary parties is a jurisdictional requirement and, if so,

whether the requirement can be met after the limitations period has expired.

       Under the earlier cases applying Mingus, it was well established that a party seeking

review of a governmental agency’s decision was required to name all defendants mandated by

the statute within the limitations period to invoke the trial court’s jurisdiction.        See Tex.

Catastrophe Prop. Ins. Ass’n v. Council of Co-Owners of Saida II Towers Condo. Ass’n, 706
S.W.2d 644, 646 (Tex. 1986). It was equally well established that, if the petition did not name

all the mandated defendants, it could not be amended after the limitations period expired to cure

the jurisdictional defect. Id. at 647. The reasoning was that the statute’s requirement to bring an

action for judicial review within a certain time period meant that the specific action authorized

by the statute, which included mandatory defendants, had to be brought within the limitations

period to confer jurisdiction on the trial court. See Lambeth, 362 S.W.2d at 206–07. Because the

limitations period has been reestablished as a jurisdictional prerequisite for suits against the

government, as it was under Mingus, we are compelled to conclude that the same reasoning used

in the earlier cases applies here. Accordingly, Stoker’s petition failed to vest the trial court with

jurisdiction over her action because it did not name all the necessary defendants within the

limitations period. The trial court properly granted the TWC’s plea to the jurisdiction.




                                                –5–
      We affirm the trial court’s order.




                                                 /David Evans/
                                                 DAVID EVANS
                                                 JUSTICE



120086F.P05




                                           –6–
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

JAMIE STOKER, Appellant                               On Appeal from the 296th Judicial District
                                                      Court, Collin County, Texas
No. 05-12-00086-CV          V.                        Trial Court Cause No. 296-04121-2011.
                                                      Opinion delivered by Justice Evans.
TWC COMMISSIONERS, HOPE                               Justices Francis and Lang participating.
ANDRADE, ANDRES ALCANTAR,
RONALD CONGLETON, Appellees

     In accordance with this Court’s opinion of this date, the order of the trial court is
AFFIRMED.


Judgment entered this 12th day of June, 2013.




                                                      /David Evans/
                                                      DAVID EVANS
                                                      JUSTICE




                                                –7–